An information was filed against the defendant, charging him with the crime of burglary, and also including a prior conviction of the crime of murder in the second degree. Upon this information he was tried, and, after conviction, sentenced to imprisonment in the state prison for the term of his natural life.
At the trial, the defendant, having exercised ten peremptory challenges, claimed the right to exercise ten more, which was refused by the court, and he now contends upon this appeal that, inasmuch as in case of his conviction he was liable to be sentenced for imprisonment for the term of his life, he was entitled, under section 1070 of the Penal Code, to twenty peremptory challenges.
This question was determined against the contention of the appellant in People v. Clough, 59 Cal. 438, and the ruling then made has been followed in several cases. In People v. Logan,123 Cal. 414, the ruling in People v. Clough, supra, was affirmed in this Department, and a petition for rehearing in Bank was denied. The construction thus given to the section was made nearly twenty years ago; and as the legislature has not seen fit to make a change in the statute, we do not feel authorized to recede from the construction then given.
The rulings of the court upon the questions at the trial, which have been presented upon the appeal, were without error.
The judgment is affirmed. *Page 95